Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-6, drawn to a resin material (composition), classified in B33Y70/00, and C09D 7/41 in CPC Classification.
Claims 7-12, drawn to a method to produce a black-colored object, classified in B33Y 10/00 in CPC Classification.
Claims 13-15, drawn to a black colored object, classified in B33Y 80/00 in CPC Classification.

Inventions I and II are related as resin material (composition) and method.  The inventions are distinct if it can be shown that either: (1) the method as claimed can be practiced by another and materially different resin material (composition), or (2) the resin material (composition) as claimed can be used to practice another and materially different method of use.  In this case the resin material (composition) as claimed can be used for molding an object.

 
Inventions I and III are related as resin material (composition) and product.  The inventions are distinct if it can be shown that either: (1) the product as claimed can be practiced by another and materially different resin material (composition), or (2) the resin material (composition) as claimed can be used to practice another and materially different product.  In this case the resin material (composition) as claimed can be used for molding a different object.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be .

The examiner has required restriction between apparatus and method claims. Where applicant elects claims directed to the apparatus, and the apparatus claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable apparatus claim will be considered for rejoinder. All claims directed to a nonelected method invention must require all the limitations of an allowable apparatus claim for that method invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined method claims will be withdrawn, and the rejoined method claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected apparatus are found allowable, an otherwise proper restriction requirement between apparatus claims and method claims may be maintained. 

Withdrawn method claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the method claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742